Fourth Court of Appeals
                                San Antonio, Texas

                                       May 22, 2013

                                    No. 04-13-00240-CV

                             IN THE INTEREST OF B.A.M.

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1995-CI-13100
                           Honorable Jim Rausch, Judge Presiding

                                          ORDER

     In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR
LACK OF JURISDICTION.

       We ORDER costs of the appeal taxed against appellant Linda E. Moreno.


       It is so ORDERED on May 22, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2013.

                                              _____________________________
                                              Keith E. Hottle, Clerk